               Case 2:17-cv-00289-RSM Document 75 Filed 01/13/21 Page 1 of 2




 1                                                               The Honorable Ricardo S. Martinez

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 7
      COLUMBIA RIVERKEEPER, et al.,                   )        No. 2:17-cv-00289-RSM
 8                                                    )
                  Plaintiffs,                         )        ORDER GRANTING
 9                              v.                    )        STIPULATED MOTION TO
                                                      )        EXTEND DEADLINE TO FILE
10    ANDREW WHEELER, et al.                          )        MOTION FOR ATTORNEYS
                                                      )        FEES AND COSTS
11             Defendants.                            )
      ___________________________________             )
12

13          Having reviewed the Stipulated Motion to Extend Deadline to File Motion for Attorneys

14   Fees and Costs, and finding good cause, the Court grants the motion. Accordingly, IT IS

15   ORDERED that the deadline for Plaintiff Riverkeeper to file a motion for attorneys fees and

16   costs under the Clean Water Act is hereby extended April 15, 2021.

17          DATED this 13th day of January, 2021.

18

19

20                                               A
                                                 RICARDO S. MARTINEZ
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24
     ORDER EXTENDING                                                  ADVOCATES FOR THE WEST
     DEADLINE                                                              P.O. Box 1612
     (No. 2:17-cv-00289-RSM) – 1                                          Boise, ID 83701
                                                                          (208) 342-7024
               Case 2:17-cv-00289-RSM Document 75 Filed 01/13/21 Page 2 of 2




 1
     Presented by:
 2
     /s/ Bryan Hurlbutt
 3   Bryan Hurlbutt, (pro hac vice) (ISB # 8501)
     ADVOCATES FOR THE WEST
 4   P.O. Box 1612
     Boise, ID 83701
 5   (208) 342-7024 x206
     bhurlbutt@advocateswest.org
 6
     Attorney for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER EXTENDING                                       ADVOCATES FOR THE WEST
     DEADLINE                                                   P.O. Box 1612
     (No. 2:17-cv-00289-RSM) – 2                               Boise, ID 83701
                                                               (208) 342-7024
